Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jarrot A. Cooper appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Cooper, No. 9:03-cr-00590-DCN-1 (D.S.C. Aug. 9, 2016). We dispense with oral argument because the facts and *385legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED